DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 references claim 3 but does not depend from claim 3. The reference to structures of claim 3 therefore lacks proper antecedent basis in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishiyama et al (US 2009/0184312) (Nishiyama).

For Claim 1, Nishiyama teaches compound F1 as shown below that reads on the claim. 

    PNG
    media_image1.png
    247
    421
    media_image1.png
    Greyscale

For Claim 1: Reads on a compound of formula 1 wherein R1 and R2 are each  methyl, L is a single bond, Ar1 is a substituted biphenyl group, Ar2 is phenyl. 
For Claim 2: Reads on formula 1-3. 
For Claim 6: Wherein the substituted is a diarylamino group.  
For Claim 8: Reads on a material.

In reference to claim 9-10, Nishiyama teaches a device of example 10 including a compound F1 as shown above in a hole transport layer (Nishiyama table 3) that reads on the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama et al (US 2009/0184312) (Nishiyama).
In reference to claim 3-4 and 7, Nishiyama teaches a compound of formula 1 as shown below

    PNG
    media_image2.png
    158
    491
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    161
    279
    media_image3.png
    Greyscale

for example wherein in the formula 1 wherein Ar1 is the group of formula 3 as shown above, R1 and R2 are each methyl, p is 0, Ar2 and M are phenyl (Nishiyama [0009]).

Nishiyama discloses the compounds of formula 1 that encompasses the presently claimed compound, including wherein in the formula 1 wherein Ar1 is the group of formula 3 as shown above, R1 and R2 are each methyl, p is 0, Ar2 and M are phenyl. Each of the disclosed substituents from the substituent groups of Nishiyama are considered functionally equivalent and their selection would lead to obvious variants of the compound of formula 1.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compounds of formula 1 to provide the compound described above, which is both disclosed by Nishiyama and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
For Claim 3-4: Reads on wherein Ar1 and Ar2 are each phenyl. 
For Claim 7: Reads on compound A-64.

In reference to claim 9, Nishiyama teaches the device as described above for claims 3-4 and 7 and further teaches that substituents can be fused together to form a ring (Nishiyama [0018]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027. The examiner can normally be reached Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Boyd can be reached on (571) 272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean M DeGuire/Primary Examiner, Art Unit 1786